PER CURIAM.
Davyion Holmes appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Only one ground asserted by Holmes has merit, and on that ground, we reverse. The order of the trial court is affirmed in all other respects.
The trial court denied relief on Holmes’ allegation that a scoresheet error increased his sentence, stating that Holmes had made the same claim in a previous motion which had been denied. The court determined that this aspect of the motion was successive, but it failed to attach any documentation in support of this conclusion.
The trial court is directed to reconsider the motion. If the court again summarily denies the claim, it should attach those portions of the record that conclusively refute Holmes’ allegations.
Affirmed in part, reversed in part, and remanded.
BLUE, A.C.J., and WHATLEY and GREEN, JJ., Concur.